             Case 5:19-cv-08239-VKD Document 33 Filed 05/14/20 Page 1 of 2



 1 Lincoln D. Bandlow, Esq. (CA #170449)
   Lincoln@BandlowLaw.com
 2 Law Offices of Lincoln Bandlow, P.C.
   1801 Century Park East, Suite 2400
 3 Los Angeles, CA 90067
   Tel.: (310) 556-9680
 4 Fax: (310) 861-5550

 5 Attorneys for Plaintiff
   Strike 3 Holdings, LLC
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                           SAN JOSE DIVISION
10

11 STRIKE 3 HOLDINGS, LLC,                             Case Number: 5:19-cv-08239-VKD
12                            Plaintiff,               Judge Virginia K. DeMarchi
13 vs.
                                                       PLAINTIFF’S NOTICE OF
14 JOHN DOE, subscriber assigned IP address            SETTLEMENT WITH DEFENDANT
   76.102.26.213,                                      JOHN DOE SUBSCRIBER ASSIGNED IP
15                                                     ADDRESS 76.102.26.213
                      Defendant.
16

17
            PLEASE TAKE NOTICE, Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), has settled
18
     this matter with Defendant, John Doe, subscriber assigned IP address 76.102.26.213
19
     (“Defendant”) through his counsel, Steven C. Vondran, Esq. Upon satisfaction of the terms of the
20
     parties’ settlement agreement, to which Defendant still has executor obligations (which Plaintiff
21
     anticipates will be completed within three weeks), Plaintiff will dismiss Defendant from this
22
     action with prejudice.
23

24

25

26

27

28
     _____________________________________________________________________________
                     Plaintiff’s Notice of Settlement with Defendant John Doe
                                   Case No. 5:19-cv-08239-VKD
             Case 5:19-cv-08239-VKD Document 33 Filed 05/14/20 Page 2 of 2



 1
     Dated: May 14, 2020                         Respectfully submitted,
 2
                                                 By: /s/ Lincoln D. Bandlow
 3                                               Lincoln D. Bandlow, Esq.
                                                 Law Offices of Lincoln Bandlow, P.C.
 4                                               Attorney for Plaintiff
                                                 Strike 3 Holdings, LLC
 5

 6

 7

 8

 9
                                   CERTIFICATE OF SERVICE
10
            I hereby certify that on May 14, 2020, I electronically filed the foregoing document with
11

12 the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

13 interested parties through this system.

14                                                      By: /s/ Lincoln D. Bandlow__
                                                               Lincoln D. Bandlow
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     _____________________________________________________________________________
                     Plaintiff’s Notice of Settlement with Defendant John Doe
                                   Case No. 5:19-cv-08239-VKD
